1                                                                          FILED IN THE
                                                                       U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON

2
                                                                   Jul 24, 2019
3                       UNITED STATES DISTRICT COURT                   SEAN F. MCAVOY, CLERK


                       EASTERN DISTRICT OF WASHINGTON
4
     RYAN DALEY, an individual; and            No. 2:18-cv-00381-SMJ
5    ISAAK CURRY, an individual, each
     on behalf of himself and all others       ORDER DENYING DEFENDANT
6    similarly situated,                       GREYSTAR REAL ESTATE
                                               PARTNERS LLC’S MOTION TO
7                             Plaintiffs,      DISMISS FOR LACK OF
                                               PERSONAL JURISDICTION
8                v.

9    GREYSTAR REAL ESTATE
     PARTNERS LLC, a Delaware limited
10   liability company; GREYSTAR
     MANAGEMENT SERVICES LP, a
11   Delaware corporation; and GREYSTAR
     RS WEST LLC, a Delaware limited
12   liability company,

13                            Defendants.

14
           Before the Court, without oral argument, is Defendant Greystar Real Estate
15
     Partners LLC’s (“GREP”) Motion to Dismiss for Lack of Personal Jurisdiction,
16
     ECF No. 36. Plaintiffs Ryan Daley and Isaak Curry oppose the motion. ECF No.
17
     37. Having reviewed the pleadings and the file in this matter, the Court is fully
18
     informed and denies the motion because Plaintiffs have demonstrated facts that, if
19
     true, would support exercising specific jurisdiction over GREP.
20

     ORDER DENYING DEFENDANT GREYSTAR REAL ESTATE PARTNERS
     LLC’S MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION -
     1
1                                     BACKGROUND

2          The complaint alleges that Plaintiffs and a putative class applied to rent units

3    in Spokane, Washington apartment complexes owned or managed by Defendants

4    individually and collectively. ECF No. 35 at 9. Plaintiffs paid Defendants

5    nonrefundable prospective tenant screening fees and Defendants obtained

6    prospective tenant screening reports on Plaintiffs. Id. at 9–10. Each application and

7    screening process occurred on the internet. Id. at 9.

8          Defendants’ standard disclosures listed four consumer reporting agencies

9    from which they might possibly obtain screening information about Plaintiffs. Id. at

10   10. But Defendants ultimately obtained such information from additional or

11   alternative sources not disclosed to Plaintiffs before they paid screening fees. Id. at

12   10–11. Further, Defendants failed to disclose whether they would accept

13   comprehensive reusable prospective tenant screening reports on Plaintiffs. Id. at 11.

14         The complaint asserts causes of action for violations of the Residential

15   Landlord-Tenant Act of 1973, chapter 59.18 of the Revised Code of Washington;

16   and unjust enrichment. Id. at 11–15.

17         GREP is a limited liability company incorporated in Delaware with its

18   principal place of business in South Carolina. ECF No. 19 at 1. GREP is “a parent

19   corporation with subsidiaries,” id., including Defendants Greystar Management

20   Services LP and Greystar RS West LLC, ECF No. 35 at 5–6. The complaint alleges

     ORDER DENYING DEFENDANT GREYSTAR REAL ESTATE PARTNERS
     LLC’S MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION -
     2
1    GREP’s subsidiaries are its agents and all acts they perform are done on its behalf

2    and at its direction. Id. Further, the complaint alleges GREP does not distinguish

3    between itself and its subsidiaries in materials it makes available online or in print.

4    Id. at 7. Indeed, GREP represents to the public that it is a manager of residential

5    properties in Washington. Id. In a 2015 lawsuit over property management practices

6    in Washington, specifically tactics used to collect charges from former tenants after

7    they moved out, one of GREP’s subsidiaries, also involved as a defendant here, had

8    answered the complaint stating the correct defendant was “Greystar Real Estate

9    Partners, LP.” Id. at 6. Defendants have not materially altered the scope of their

10   functions and responsibilities since 2015. Id. at 7.

11         The complaint alleges Defendants maintain websites for all their rental

12   properties. Id. at 14. These websites advertise Defendants’ rental properties and

13   provide information for prospective tenants. Id. Despite local property managers

14   operating their own websites, prospective tenants were directed to GREP’s

15   website—greystar.com—for application and payment processing. Id. at 4. GREP

16   owned or operated that website until sometime around February 2019, when title

17   vested in Greystar Worldwide LLC. Id.; ECF No. 30 at 2. Thus, GREP controlled

18   the disclosures provided to prospective tenants on that website. ECF No. 35 at 8.

19         In this context, the complaint alleges the following key points relevant here:

20   //

     ORDER DENYING DEFENDANT GREYSTAR REAL ESTATE PARTNERS
     LLC’S MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION -
     3
1          •      GREP is “engaged in the business of managing rental properties in
                  Washington State,” id. at 3; ECF No. 37 at 3;
2          •      GREP “and its agents and employees are in the business of renting or
                  leasing residential real estate in Washington State,” ECF No. 35 at 3;
3                 ECF No. 37 at 3;
           •      GREP “uses its website for online leasing of residential properties in
4                 Washington State,” ECF No. 35 at 4; ECF No. 37 at 3;
           •      GREP is “an owner, lessor, sublessor, or the designated representative
5                 of the owner, lessor, or sublessor, or an agent, resident manager, or a
                  designated property manager for multiple dwelling units, or the
6                 property of which the dwelling unit is a part, throughout Washington
                  State,” ECF No. 35 at 4; ECF No. 37 at 3; and
7          •      GREP “substantially controls its subsidiary’s activities by engaging in
                  property management and corresponding services for all its
8                 subsidiary’s properties nationwide, including instituting uniform
                  procedures for property management and tenant relations,” ECF No. 35
9                 at 4; ECF No. 37 at 3.

10                                 LEGAL STANDARD

11         On a motion to dismiss for lack of personal jurisdiction under Federal Rule

12   of Civil Procedure 12(b)(2), the plaintiff bears the burden of showing the Court has

13   jurisdiction over the defendant. Wash. Shoe Co. v. A-Z Sporting Goods Inc., 704

14   F.3d 668, 671 (9th Cir. 2012). Where, as here, the Court holds no evidentiary

15   hearing, the plaintiff “need only make a ‘prima facie showing of jurisdictional facts

16   to withstand the motion to dismiss.’” Id. at 671–72 (quoting Pebble Beach Co. v.

17   Caddy, 453 F.3d 1151, 1154 (9th Cir. 2006)). To make this showing, the plaintiff

18   “need only demonstrate facts that if true would support jurisdiction over the

19   defendant.” Harris Rutsky & Co. Ins. Servs. v. Bell & Clements Ltd., 328 F.3d 1122,

20   1129 (9th Cir. 2003) (quoting Doe v. Unocal Corp., 248 F.3d 915, 922 (9th Cir.

     ORDER DENYING DEFENDANT GREYSTAR REAL ESTATE PARTNERS
     LLC’S MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION -
     4
1    2001)). Further, the Court “resolves all disputed facts in favor of the plaintiff.”

2    Wash. Shoe, 704 F.3d at 672.

3          “Federal courts ordinarily follow state law in determining the bounds of their

4    jurisdiction over persons.” Daimler AG v. Bauman, 571 U.S. 117, 125 (2014).

5    “Washington’s long-arm statute extends jurisdiction over a defendant to the fullest

6    extent permitted by the Due Process Clause of the Fourteenth Amendment.” Wash.

7    Shoe, 704 F.3d at 672 (citing Wash. Rev. Code § 4.28.185). Therefore, the relevant

8    issue is whether exercising personal jurisdiction over a defendant in Washington

9    satisfies due process principles. See id.

10         Due process principles require that a defendant “have certain minimum

11   contacts with [the forum state] such that the maintenance of the suit does not offend

12   traditional notions of fair play and substantial justice.” Int’l Shoe Co. v. Washington,

13   326 U.S. 310, 315 (1945) (internal quotation marks omitted); accord BNSF Ry. Co.

14   v. Tyrrell, 137 S. Ct. 1549, 1558 (2017). Elaborating on this guide, the Supreme

15   Court has distinguished between “general or all-purpose jurisdiction” and “specific

16   or case-linked jurisdiction.” BNSF Ry., 137 S. Ct. at 1558.

17   A.    General jurisdiction

18         The Court may assert general jurisdiction over a foreign corporate defendant

19   if its affiliations with the forum state are so “continuous and systematic” as to render

20   it “essentially at home” there. Id. (quoting Daimler, 571 U.S. at 127). A corporate

     ORDER DENYING DEFENDANT GREYSTAR REAL ESTATE PARTNERS
     LLC’S MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION -
     5
1    defendant’s place of incorporation and principal place of business are the

2    paradigmatic fora in which it is considered at home. Id. But in an exceptional case,

3    a corporate defendant’s operations in another forum may be so substantial and of

4    such a nature as to render it essentially at home there as well. Id. This inquiry does

5    not focus solely on the magnitude of a corporate defendant’s in-state contacts but

6    rather calls for an appraisal of all its activities in their entirety because an entity that

7    operates in many places can scarcely be deemed at home in all of them. Id. at 1559.

8    B.     Specific jurisdiction

9           The Court may assert specific jurisdiction over a defendant if its “suit-related

10   conduct” creates a “substantial connection” with the forum state. Walden v. Fiore,

11   571 U.S. 277, 284 (2014). The defendant must personally create minimum contacts

12   with the forum state itself, not merely with persons who reside there. Id. at 284–85.

13   Further, the suit must arise out of or relate to the defendant’s contacts with the forum

14   state. Bristol-Myers Squibb Co. v. Superior Court, 137 S. Ct. 1773, 1780 (2017). In

15   other words, there must be an affiliation between the forum state and the underlying

16   controversy—principally, an activity or occurrence that took place in the forum and

17   is therefore subject to the state’s regulation. Id.

18   //

19   //

20   //

     ORDER DENYING DEFENDANT GREYSTAR REAL ESTATE PARTNERS
     LLC’S MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION -
     6
1          There are three requirements for the Court to exercise specific jurisdiction

2    over a defendant: (1) the defendant must either “purposefully direct”1 its activities

3    toward the forum or “purposefully avail”2 itself of the privileges of conducting

4    activities in the forum; (2) the claim must “arise[] out of or relate[] to” the

5    defendant’s forum-related activities; and (3) exercising jurisdiction over the

6    defendant must “comport with fair play and substantial justice” in that it is

7    “reasonable.” Axiom Foods, Inc. v. Acerchem Int’l, Inc., 874 F.3d 1064, 1068 (9th

8    Cir. 2017) (quoting Dole Food Co., Inc. v. Watts, 303 F.3d 1104, 1111 (9th Cir.

9    2002)). The plaintiff bears the burden of establishing the first two requirements and,

10   if he or she does so, the burden shifts to the defendant to present a compelling case

11   that exercising jurisdiction over it would be unreasonable. Id. at 1068–69.

12   //

13
     1
       Under “the purposeful direction test,” “[t]he defendant must have ‘(1) committed
14   an intentional act, (2) expressly aimed at the forum state, (3) causing harm that the
     defendant knows is likely to be suffered in the forum state.’” Axiom Foods, 874
15   F.3d at 1069 (quoting Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797,
     803 (9th Cir. 2004)).
16   2
       “A showing that a defendant purposefully availed himself of the privilege of doing
     business in a forum state typically consists of evidence of the defendant’s actions
17   in the forum, such as executing or performing a contract there.” Schwarzenegger,
     374 F.3d at 802. “By taking such actions, a defendant ‘purposefully avails itself of
18   the privilege of conducting activities within the forum State, thus invoking the
     benefits and protections of its laws.’” Id. (quoting Hanson v. Denckla, 357 U.S.
19   235, 253 (1958)). “In return for these ‘benefits and protections,’ a defendant must—
     as a quid pro quo—‘submit to the burdens of litigation in that forum.’” Id. (quoting
20   Burger King Corp. v. Rudzewicz, 471 U.S. 462, 476 (1985)).

     ORDER DENYING DEFENDANT GREYSTAR REAL ESTATE PARTNERS
     LLC’S MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION -
     7
1                                       DISCUSSION

2          GREP argues that Plaintiffs fail to establish either general or specific

3    jurisdiction. ECF No. 36 at 8–13. GREP claims that it conducts no business in,

4    derives no revenue from, has no offices or employees in, has no customers in, and

5    directs no advertising toward Washington. Id. at 2. GREP contends that the parent-

6    subsidiary relationship between it and its Washington companies does not qualify to

7    impute the subsidiaries’ contacts to the parent. Id. at 10–11. In support, GREP

8    submits the declaration of its tax director, Marie Parnell, and the declaration of its

9    marketing director, Greg Benson. ECF Nos. 19, 30.

10         Plaintiffs dispute GREP’s factual assertions and suggest the issue of personal

11   jurisdiction is intertwined with the underlying merits of this case. See ECF No. 37

12   at 2. Plaintiffs contend GREP “makes a number of factual assertions that are

13   seemingly contradicted by basic research on the topic.” Id. at 4. In support, Plaintiffs

14   present five exhibits. ECF No. 38 at 2–3; ECF Nos. 38-1 to -5.

15         Exhibit A is an address listing, retrieved on May 17, 2019 from

16   mapquest.com, identifying the Seattle, Washington office location of “Greystar

17   Real Estate Partners.” ECF No. 38-1 at 2; see also ECF No. 38 at 2.

18         Exhibit B is a January 22, 2018 press release, retrieved on June 3, 2019 from

19   the website of Business Wire Inc., discussing the apartment units that “Greystar

20   Real Estate Partners, LLC” acquired in Seattle, as well as others it owned or

     ORDER DENYING DEFENDANT GREYSTAR REAL ESTATE PARTNERS
     LLC’S MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION -
     8
1    managed in the Seattle metropolitan area or surrounding region. ECF No. 38-2 at

2    2–3; see also ECF No. 38 at 2. The webpage reads, in full,

3          SEATTLE—(BUSINESS WIRE)—Funds managed by Greystar Real
           Estate Partners, LLC (“Greystar”), a global leader in the investment,
4          development, and management of high-quality rental housing
           properties, today announced the acquisition of Zig Apartments, the
5          brand new, 170-unit, core asset. The property also includes 5,018
           square feet of retail space. Completed in the summer of 2017 with a full
6          amenity package and luxury finishes, the asset is extremely well-
           located at 550 Broadway in Seattle’s First Hill neighborhood, offering
7          Class A living with immediate access to the city’s burgeoning tech hub
           and a vibrant mix of shopping, dining and entertainment options.
8
           “Zig Apartments offers Greystar a rare opportunity to acquire a best-in-
9          class multifamily asset in the strategic gateway market of Seattle. The
           property will greatly benefit from the city’s robust employment growth
10         and resulting positive rental trends,” said Kevin Kaberna, Executive
           Director and leader of Greystar’s US Investment platform. “This core
11         plus acquisition is indicative of Greystar’s continued commitment to
           acquiring core assets in up-and-coming areas of gateway markets where
12         we can deliver maximum returns and outstanding value to our
           investors.”
13
           Seattle leads the country in year-over-year job growth and has reached
14         a record high of almost 1.7 million jobs. For the past seven years, an
           average of nearly 61,000 jobs have been added to the market annually.
15         The asset’s location at the heart of First Hill, the city’s foremost medical
           community, and adjacent to the Central Business District (CBD), South
16         Lake Union and Capitol Hill neighborhoods uniquely positions it to
           capitalize on this continued growth. With an address on Broadway, one
17         of the most transit connected street in Seattle, Zig earns a Transit Score
           of 100 and Walk Score of 97.
18
           As the nation’s largest apartment operator, Greystar currently owns
19         2,206 units in the Seattle Metro Area and manages 21,186 additional
           units in the region.
20

     ORDER DENYING DEFENDANT GREYSTAR REAL ESTATE PARTNERS
     LLC’S MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION -
     9
1              About Greystar

2              Greystar is a leading, fully integrated multifamily real estate company
               offering expertise in investment management, development and
3              property management of rental housing properties globally.
               Headquartered in Charleston, South Carolina with offices throughout
4              the United States, Europe, Latin America and Asia-Pacific, Greystar
               operates in over 130 markets globally and is the largest operator of
5              apartments in the United States, managing over 420,000 units, with an
               aggregate estimated value of approximately $80 billion. Greystar also
6              has a robust institutional investment management platform dedicated to
               managing capital on behalf of a global network of institutional investors
7              with over $23 billion in gross assets under management including more
               than $8 billion of developments that have been completed or are
8              underway. Greystar was founded by Bob Faith in 1993 with the intent
               to become a provider of world class service in the rental housing real
9              estate business. To learn more about Greystar, visit www.greystar.com.

10   ECF No. 38-2 at 2–3.

11             Exhibit C is a December 1, 2018 job posting, retrieved on May 17, 2019 from

12   the website of “Greystar Real Estate Partners, LLC,” advertising a vacancy and

13   accepting applications for a fulltime position as a service technician in Bellevue,

14   Washington. ECF No. 38-3 at 2–3; see also ECF No. 38 at 2. The employment

15   opportunity fell under the “Job Category” of “Construction/DevelopmentǀGeneral

16   LaborǀMaintenance/RenovationsǀProperty Management/Real Estate.” ECF No. 38-

17   3 at 2.

18             Exhibit D is an apartment listing, retrieved on May 13, 2019 from

19   Zillow.com, advertising a Seattle building with units for rent by the “Verified

20   Source” of “Greystar Real Estate Partners, LLC.” ECF No. 38-4 at 2; see also ECF

     ORDER DENYING DEFENDANT GREYSTAR REAL ESTATE PARTNERS
     LLC’S MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION -
     10
1    No. 38 at 3.

2          Exhibit E is a January 24, 2018 press release, retrieved on June 3, 2019 from

3    the website of Connect Commercial Real Estate, again discussing the apartment

4    units that “Greystar Real Estate Partners, LLC” acquired in Seattle. ECF No. 38-5

5    at 2–3; see also ECF No. 38 at 3.

6          Plaintiffs present these exhibits in support of the following allegations in the

7    complaint:

8                  GREP is “engaged in the business of managing rental properties in
                    Washington State,” ECF No. 35 at 3; ECF No. 37 at 3;
9                  GREP “and its agents and employees are in the business of renting or
                    leasing residential real estate in Washington State,” ECF No. 35 at 3;
10                  ECF No. 37 at 3;
                   GREP “uses its website for online leasing of residential properties in
11                  Washington State,” ECF No. 35 at 4; ECF No. 37 at 3;
                   GREP is “an owner, lessor, sublessor, or the designated representative
12                  of the owner, lessor, or sublessor, or an agent, resident manager, or a
                    designated property manager for multiple dwelling units, or the
13                  property of which the dwelling unit is a part, throughout Washington
                    State,” ECF No. 35 at 4; ECF No. 37 at 3; and
14                 GREP “substantially controls its subsidiary’s activities by engaging in
                    property management and corresponding services for all its
15                  subsidiary’s properties nationwide, including instituting uniform
                    procedures for property management and tenant relations,” ECF No.
16                  35 at 4; ECF No. 37 at 3.

17         GREP dismisses Plaintiffs’ exhibits as “hearsay statements by third parties,

18   which include unverified information that is contradictory to the evidence provided

19   through affidavit by persons of knowledge.” ECF No. 42 at 2. GREP further argues

20   Plaintiffs’ exhibits are “refuted and opposed by actual documentation, including

     ORDER DENYING DEFENDANT GREYSTAR REAL ESTATE PARTNERS
     LLC’S MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION -
     11
1    leases, property management agreements, and further declaration.” Id. Indeed, the

2    evidence GREP submits in reply could explain away the significance of Plaintiffs’

3    exhibits. See ECF No. 43 at 1–3; ECF Nos. 43-1 to -5. But at this stage, the Court

4    must resolve all disputed facts in Plaintiffs’ favor. See Wash. Shoe, 704 F.3d at 672.

5          As long as Plaintiffs demonstrate facts that, if accepted as true, would support

6    personal jurisdiction over GREP, then Plaintiffs have made the required prima facia

7    showing of jurisdictional facts and the Court must deny GREP’s motion to dismiss

8    it from this case. See id. at 671–72; Harris Rutsky & Co., 328 F.3d at 1129 (quoting

9    Unocal, 248 F.3d at 922). Plaintiffs have met their burden. Their exhibits, if

10   accepted as true, demonstrate GREP itself created substantial real estate contacts

11   with and purposefully directed its property leasing and rental management activities

12   toward Washington,3 and thereby purposefully availed itself of the privileges of

13   doing business in Washington.4 Plaintiffs’ claims arise out of or relate to those same

14   real estate contacts and property leasing and rental management activities in

15   Washington. And, under these circumstances, exercising personal jurisdiction over

16

17   3
       This consists of GREP’s intentional act of allegedly engaging in property leasing
     and rental management activities in Washington, expressly aimed at real estate
18   located there, and causing harm that it knows is likely to be suffered by tenants or
     prospective tenants in Washington.
19   4
       This consists of GREP’s actions in Washington that make it an alleged owner,
     landlord, or manager of apartment units located there, and which invoke the benefits
20   and protections of Washington’s property laws.

     ORDER DENYING DEFENDANT GREYSTAR REAL ESTATE PARTNERS
     LLC’S MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION -
     12
1    GREP in Washington is reasonable and comports with fair play and substantial

2    justice.5 Therefore, Plaintiffs have demonstrated facts that, if true, would support

3    exercising specific jurisdiction over GREP.

4             Accordingly, IT IS HEREBY ORDERED:

5                   Defendant Greystar Real Estate Partners LLC’s Motion to Dismiss for

6                   Lack of Personal Jurisdiction, ECF No. 36, is DENIED.

7             IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

8    provide copies to all counsel.

9             DATED this 24th day of July 2019.

10
                           SALVADOR MENDOZA, JR.
11                         United States District Judge

12

13

14

15

16

17

18

19
     5
20       GREP does not argue otherwise and, therefore, has not met its burden on this issue.


     ORDER DENYING DEFENDANT GREYSTAR REAL ESTATE PARTNERS
     LLC’S MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION -
     13
